Citation Nr: 0839528	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-01 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bladder cancer, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1965 to June 
1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in December 2005, 
and a substantive appeal was received in January 2006.


FINDING OF FACT

Bladder cancer was not manifested during the veteran's active 
duty service or for many years thereafter, nor is bladder 
cancer otherwise related to the veteran's active duty 
service, including exposure to herbicides.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1154, 5103,  5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated January 
2004 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in January 2004 prior to the initial unfavorable 
decision in May 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  

While the veteran was not advised of the criteria for rating 
a disability due to bladder cancer, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bladder cancer.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his bladder cancer may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era, 
therefore, his exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's bladder cancer that matches any 
disease listed in 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has decided that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Moreover, the Secretary has specifically 
determined that a presumption of service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for bladder 
cancer.  See Notice, 72 Fed.Reg. 32395 (2007).  

While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the bladder cancer to Agent Orange exposure.  
The Secretary's determination suggests that pertinent studies 
have not suggested a link between the bladder cancer and 
herbicide exposure.  Therefore, service connection for the 
claimed disability cannot be granted on the basis of the 
presumptive regulations relating to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The service medical records do not include any suggestion of 
bladder cancer.  At the time of discharge examination in June 
1967, the veteran expressly denied frequent or painful 
urination and blood in the urine.  His genitourinary system 
was clinically evaluated as normal at that time. Further,  no 
signs or symptoms are reflected in the record for the one 
year presumptive period after service.  Here, the veteran 
left service in June 1967 and was not diagnosed with bladder 
tumors until November 2003.  This lack of any post-service 
medical of bladder cancer until decades after service is 
probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

After reviewing the totality of the evidence in this case, 
the Board must conclude that the preponderance of the 
evidence weighs against the claim.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for bladder cancer, to include as due to exposure to Agent 
Orange, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

Service connection for bladder cancer is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


